 
 
IV 
111th CONGRESS 
2d Session 
H. RES. 1598 
In the House of Representatives, U. S.,

December 2, 2010
 
RESOLUTION 
Expressing support for the designation of the month of October as National Work and Family Month. 
 
 
Whereas, according to a report entitled Attraction and Retention published by an organization called WorldatWork, the quality of workers’ jobs and the supportiveness of their workplaces are key predictors of job productivity, job satisfaction, commitment to employers, and retention; 
Whereas, according to a 2008 report by the Families and Work Institute entitled National Study of the Changing Workforce, employees with a high level of work-life integration are, compared to employees with moderate or low levels of work-life integration, more highly engaged and less likely to look for a new job in the next year, and also enjoy better overall health, better mental health, and lower levels of stress; 
Whereas, according to a 2004 report entitled Overwork in America, employees who are able to effectively balance family and work responsibilities are less likely to report making mistakes or feeling resentment toward employers and coworkers; 
Whereas, according to the Best Places to Work in the Federal Government rankings released by the Partnership for Public Service and American University’s Institute for the Study of Public Policy Implementation, work-life balance and a family-friendly culture are among the key drivers of employee engagement and satisfaction in the Federal workforce; 
Whereas finding a good work-life balance is important for workers in multiple generations, as indicated by a 2009 survey entitled Great Expectations! What Students Want in an Employer and How Federal Agencies Can Deliver It, which found that attaining a healthy work-life balance was an important career goal of 66 percent of respondents, and a 2008 study entitled A Golden Opportunity, which found that workers between the ages of 50 and 65 are a strong source of experienced talent for the Federal workforce and that nearly 50 percent of these potential workers find flexible work schedules extremely appealing; 
Whereas, according to research by the Radcliffe Public Policy Center in 2000, men in their 20s and 30s and women in their 20s, 30s, and 40s identified as the most important job characteristic a work schedule that allows them to spend time with their families; 
Whereas, according to research by the Sloan Center for Aging and Work, a majority of workers age 53 and older attribute their success as an employee, by a great or moderate extent, to job flexibility, and also report that, to a great extent, job flexibility contributes to an overall higher quality of life; 
Whereas employees who are able to effectively balance family and work responsibilities feel healthier and more successful in their relationships with their spouses, children, and friends; 
Whereas 85 percent of United States wage and salaried workers have immediate, day-to-day family responsibilities outside of their jobs; 
Whereas, according to the 2006 American Community Survey, 47 percent of wage and salaried workers are parents with children under the age of 18 who live with them at least half-time; 
Whereas job flexibility often allows parents to be more involved in their children’s lives, and parental involvement is associated with higher child achievement in language and mathematics, improved behavior, greater academic persistence, and lower dropout rates; 
Whereas a 2000 study entitled Urban Working Families revealed that a lack of job flexibility for parents negatively affects child health by preventing children from making needed doctors’ appointments and receiving adequate early care, which makes illnesses more severe and prolonged; 
Whereas, from 2001 to early 2008, 1,700,000 active duty troops have served in Iraq and 600,000 members of the National Guard and Reserve (133,000 on more than one tour) have been called up to serve, creating a need for policies and programs to help military families adjust to the realities that come with having a family member in the military; 
Whereas, according to a Centers for Disease Control and Prevention (CDC) report, breastfeeding is the most beneficial form of infant nutrition, and the greater the duration of breastfeeding, the lower the odds of pediatric overweight and obesity; 
Whereas, according to the CDC, less than half of mothers who work full time exclusively breastfeed their newborns; 
Whereas, according to the CDC, employer policies that encourage breastfeeding benefit individual families as well as employers by improving productivity and staff loyalty, enhancing the employer’s public image, and reducing absenteeism, health care costs, and employee turnover; 
Whereas studies show that a third of children and adolescents in the United States are obese or overweight and that healthy lifestyle habits, including healthy eating and physical activity, can lower the risk of becoming obese and developing related diseases; 
Whereas studies report that family rituals, such as sitting down to dinner together and sharing activities on weekends and holidays, positively influence children’s health and development, and that children who ate dinner with their family every day consumed nearly a full serving more of fruits and vegetables per day than those who never ate family dinners or only did so occasionally; 
Whereas unpaid family caregivers will likely continue to be the largest source of long-term care for elderly United States citizens, and the Department of Health and Human Services estimates the number of such caregivers to reach 37,000,000 by 2050, an increase of 85 percent from 2000, as baby boomers reach retirement age in record numbers; and 
Whereas the month of October would be an appropriate month to designate as National Work and Family Month: Now, therefore, be it  
 
That the House of Representatives— 
(1)supports the designation of National Work and Family Month; 
(2)recognizes the importance of balancing work and family to job productivity and healthy families; 
(3)recognizes that an important job characteristic is a work schedule that allows employees to spend time with families; 
(4)supports the goals and ideals of National Work and Family Month, and urges public officials, employers, employees, and the general public to work together to achieve more balance between work and family; and 
(5)requests that the President issue a proclamation calling upon the people of the United States to observe National Work and Family Month with appropriate ceremonies and activities. 
 
Lorraine C. Miller,Clerk.
